DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 1/11/21.
	Examiner notes that this application is a continuation of 16/102470, which is now US Pat. No. 10943241.
	Examiner notes that claims 1-20 were canceled in a preliminary amendment.
	Claims 21-40 are new.
	Therefore, claims 21-40 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10943241.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Considerations Under 35 USC 101
	Similar to that of the parent application, the instant claims disclose a method that allows for dynamic ad generation on a webpage based on a data feed. This allows the system to create and display ads “on the fly” in response to a request, and prevents the 
Novel Material
	For reasons similar to that of the parent application, the substance of the claims are deemed to be novel.
As previously noted, McElfresh describes a method for predetermining the optimal placement of ads on a webpage according to their click-through rates (See figure 2).  Conversely, the instant application describes a method for dynamically generating and selecting an ad to be presented on a webpage subsequent to the user accessing the page.  Furthermore, McElfresh does not teach or suggest “receiving, by one or more processors, from a client device and subsequent to the client device accessing a page via a browser or an application executing on the client device, a request…” “responsive to receiving the request for content for presentation within the content slot on the page, determining ... a plurality of parameters corresponding to the request for content ... including a first identifier associated with the client device and a second identifier of the page,” “providing ... the first identifier and the second identifier as inputs to a template selection model for selecting a content item template ... each candidate content item template used to i) generate a content item and ii) identify a category of products,” “selecting ... the content item template to use for generating the content item for presentation within the content slot on the page,” and “selecting, ... to generate the content item, data corresponding to the one or more products of the plurality of products,” “generating, by the one or more processors, using the content 
	In view of paragraphs 10, 16, 33, 58, and 69, and Figures 2 and 3B of McElfresh, the reference describes “a method and system for placement of graphical objects on a page to optimize the occurrence of an event associated with such objects ... us[ing] the performance data to derive a prioritized arrangement of the objects on the page,” “[t]he ad server is therefore attempting to maximize, on average, the revenue resulting from a particular assignment of ads to the page,” and that “the list of possible assignments of ads to particular ad spots is sorted in descending order of expected revenue.” (See McElfresh, paragraphs [0010] and [0058].)  Therefore, McElfresh does not contemplate the claimed subject matter, as recited above. Specifically, McElfresh does not teach or suggest “receiving, by one or more processors, from a client device and subsequent to the client device accessing a page via a browser or an application executing on the client device, a request…” “determining ... a plurality of parameters corresponding to the request for content... including a first identifier associated with the client device and a second identifier of the page,” “providing ... the first identifier and the second identifier as inputs to a template selection model for selecting a content item template ... each candidate content item template used to i) generate a content item and ii) identify a 
	An updated search did not reveal any references prior to Applicant’s priority date that sufficiently anticipate the claims.  
	The NPL reference (Langheinrich et al.) describes various methods for placing ads on webpages, but fails to disclose any of the aforementioned limitations.
	Claim 31 is likewise deemed to be novel for the same reasons noted above.
	For at least these reasons, a rejection under 35 USC 102 or 103 is not warranted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681